Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 12/16/2020.  Claims 1-20 are pending.  Claims 1 (a method), 13 (a non-transitory CRM), and 20 (a machine) are independent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 requires: “detecting an outage event”.  Claim 12 requires: “a determination that an outage event is not detected”.  Claim 12 changes the scope of claim 1 and fails to further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 13-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Britt, US 2017/0169640 (filed 2015-12).
	As to claims 1, 13, and 20 Britt discloses a method/CRM/machine comprising: 
	(regarding the processor/memory/CRM of claims 13 and 20, see Britt figure 2 and paragraph 51.)
sending a message associated with an outage event, (“the secure BT module 2404 may be powered even when the mass storage device 2600 does not have power. …. power loss notification,” Britt ¶ 255) comprising, at a first node in a network: 
receiving a key from a second node in the network, (“the IoT service 120 transmits its session public key generated using the HSM 1630 to the IoT device 101 at 1701.” Britt ¶ 140) wherein the second node is adjacent to the first node; (see Britt Figure 17).
storing the key in a first memory, (“the device session keys 1651 comprise related public/private key pairs. For example, in one embodiment, the device session keys 1651 on the IoT device 101 include a public key of the IoT service 120 and a private key of the IoT device 101.” Britt ¶ 132) wherein the first memory is capable of operating in a low power mode; (“As illustrated in FIG. 2, an exemplary embodiment of an IoT device 101 includes a memory 210 for storing program code and data 201-203 and a low power microcontroller 200 for executing the program code and processing the data.” Britt ¶ 51, IOT device is always in low power mode.)
detecting an outage event; (“the IoT device responsively generates a notification of the IoT device removal, using power supplied by the supercapacitor/battery 2920. The notification may be sent to the IoT service 120” Britt ¶ 266, also ¶ 261. “the secure BT module 2404 may be powered even when the mass storage device 2600 does not have power. …. power loss notification,” Britt ¶ 255. See Figure 26 and ¶¶ 241+)
in response to detecting the outage event, operating a first processor in the low power mode; and (“As illustrated in FIG. 2, an exemplary embodiment of an IoT device 101 includes a memory 210 for storing program code and data 201-203 and a low power microcontroller 200 for executing the program code and processing the data.” Britt ¶ 51, IOT device is always in low power mode.)
via the first processor operating in the low power mode: 
generating a message; (“the IoT device responsively generates a notification of the IoT device removal, using power supplied by the supercapacitor/battery 2920. The notification may be sent to the IoT service 120” Britt ¶ 266, also ¶ 261. “the secure BT module 2404 may be powered even when the mass storage device 2600 does not have power. …. power loss notification,” Britt ¶ 255. See Figure 26 and ¶¶ 241+)
securing the message using the key; and (“Once the secret has been determined, it may be used by the encryption engines 1660 and 1661 to encrypt and decrypt data directly.” Britt ¶ 141. Using the service public key supplied in ¶ 140)
sending the message to the second node. (“the IoT device responsively generates a notification of the IoT device removal, using power supplied by the supercapacitor/battery 2920. The notification may be sent to the IoT service 120” Britt ¶ 266, also ¶ 261. “the secure BT module 2404 may be powered even when the mass storage device 2600 does not have power. …. power loss notification,” Britt ¶ 255. See Figure 26 and ¶¶ 241+)

As to claims 2 and 14, Britt discloses the method/CRM of claims 1 and 13 and further discloses:
wherein the first node comprises the first processor and a second processor distinct from the first processor, (“FIG. 31 illustrates an embodiment in which the IoT device 104 is integrated within a miniature USB package and communicatively coupled to the computing device via a USB port 3101. ….when the IoT device 104 is removed from the computing device 2900, the switch triggers and the IoT device responsively generates a notification of the IoT device removal, using power supplied by the supercapacitor/battery 2920.” Britt ¶ 266) and wherein the second processor is a main processor of the first node. (see computing device 2900 comprising a processor in Britt Figures 29 and 31.)

As to claim 3, Britt discloses the method of claim 1 and further discloses:
wherein the first processor is a main processor of the first node. (see Britt Figure 2)

As to claims 4 and 15, Britt discloses the method/CRM of claims 1 and 13 and further discloses:
wherein the first node comprises the first memory (see memory in Britt Figure 2) and a second memory distinct from the first memory (see Britt Figure 26, mass storage device, or Britt Figures 29 and 31 comprising a computing device which inherently has memory), wherein the second memory is a main memory of the first node. (see Britt Figure 26, mass storage device, or Britt Figures 29 and 31 comprising a computing device which inherently has memory)

As to claim 5, Britt discloses the method of claim 1 and further discloses:
the first memory is a main memory of the first node; and the method further comprises, in response to detecting the outage event, operating the first memory in the low power mode. (“As illustrated in FIG. 2, an exemplary embodiment of an IoT device 101 includes a memory 210 for storing program code and data 201-203 and a low power microcontroller 200 for executing the program code and processing the data.” Britt ¶ 51, IOT device is always in low power mode.)

As to claims 6 and 16, Britt discloses the method/CRM of claims 1 and 13 and further discloses:
wherein securing the message using the key comprises (“the device session keys 1651 comprise related public/private key pairs. For example, in one embodiment, the device session keys 1651 on the IoT device 101 include a public key of the IoT service 120 and a private key of the IoT device 101.” Britt ¶ 132. See Figure 16A-B and 17 showing keys 1651 in a memory. “the low power microcontroller 200 of each IoT device 101 and the low power logic/microcontroller 301 of the IoT hub 110 include a secure key store for storing encryption keys used by the embodiments described below” Britt ¶ 101) retrieving the key from the first memory via the first processor operating in the low power mode. (“As illustrated in FIG. 2, an exemplary embodiment of an IoT device 101 includes a memory 210 for storing program code and data 201-203 and a low power microcontroller 200 for executing the program code and processing the data.” Britt ¶ 51, IOT device is always in low power mode.)


As to claim 7, Britt discloses the method of claim 1 and further discloses:
wherein the key is generated by the second node. (“the IoT service 120 transmits its session public key generated using the HSM 1630 to the IoT device 101 at 1701.” Britt ¶ 140)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt, US 2017/0169640 (filed 2015-12), in view of Doherty et al., “RFC 6063” (published 2010-12).
As to claim 8, Britt discloses the method of claim 1 and but does not disclose: wherein the message comprises a key identifier of the key.

Doherty discloses:
wherein the message comprises a key identifier of the key.  (See Doherty Figure 3 on page 26 showing a Key ID sent from the server as part of the key generation. See also § A.1 on page 78)

A person of ordinary skill in the art would have combined Britt in view of Doherty by providing a key ID from the server during key derivation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Britt with Doherty in order to identify keys between the client and server so that the respective parties know which key to use, and because Britt explicitly contemplates the use of Doherty to derive keys, Britt ¶ 106.


Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt, US 2017/0169640 (filed 2015-12), in view of Huseth et al., US 2013/0343202 (filed 2012-06).
As to claims 9 and 18, Britt discloses the method/CRM of claims 1 and 13 but does not disclose:
the network comprises a plurality of nodes adjacent to the first node, wherein the plurality of nodes includes the second node, and wherein the method further comprises selecting a subset of the plurality of nodes adjacent to the first node as designated recipients of outage event messages sent by the first node, wherein the subset includes the second node.

Huseth discloses:
the network comprises a plurality of nodes adjacent to the first node, wherein the plurality of nodes includes the second node, and wherein the method further comprises selecting a subset of the plurality of nodes adjacent to the first node as designated recipients of outage event messages sent by the first node, wherein the subset includes the second node.
(see Huseth figures 1, 1A and 1C showing various configurations of messaging to one or multiple adjacent nodes of a plurality of adjacent nodes.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Britt with Huseth by providing a mesh of network nodes and configuring the reporting as needed.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Britt with Huseth in order to selectively provide redundancy (Fig 1A) or allow for forwarding of messages over different air interfaces (Fig 1B), thereby providing improved connectivity. 

Claim(s) 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt, US 2017/0169640 (filed 2015-12), in view of Huseth et al., US 2013/0343202 (filed 2012-06) and Budampati et al., US 2009/0060192 (filed 2008-01).
As to claims 10 and 17, Britt discloses the method of claims 1 and 13 and further discloses:
validating the second message; and (“In one embodiment, the tag 1802 comprises a checksum value to validate the decrypted data (once it has been decrypted).” Britt ¶ 144)

Britt does not disclose:
receiving a second message from a third node in the network adjacent to the first node; … and forwarding the second message to the second node, wherein the forwarded second message is secured using the key.

Huseth discloses:
receiving a second message from a third node in the network adjacent to the first node; 
(see Huseth figure 1C showing devices forwarding messages from other devices.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Britt with Huseth by providing a mesh of network nodes and forwarding messages therebetween.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Britt with Huseth in order allow for forwarding of messages over different air interfaces (Fig 1B), thereby providing improved connectivity for incompatible nodes or nodes out of range.

Britt in view of Huseth does not disclose:
forwarding the second message to the second node, wherein the forwarded second message is secured using the key.

Budampati discloses:
forwarding the second message to the second node, wherein the forwarded second message is secured using the key. (see Budampati Figures 2-3. “In FIG. 2, data messages being transferred to the next “hop” in a communication path are decrypted and re-encrypted at the MAC layer 202.” Budampati ¶ 48)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Britt in view of Huseth with Budampati by decrypting and re-encrypting data at relaying nodes, i.e. the nodes shown in Huseth figure 1C.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Britt in view of Huseth with Budampati in order to allow encryption over a dynamic mesh network (Huseth Figure 1C). 

As to claim 11, Britt in view of Huseth and Budampati discloses the method of claim 10 and further discloses:
wherein the receiving the second message, validating, and forwarding steps are performed by the first processor operating in the low power mode (“As illustrated in FIG. 2, an exemplary embodiment of an IoT device 101 includes a memory 210 for storing program code and data 201-203 and a low power microcontroller 200 for executing the program code and processing the data.” Britt ¶ 51, IOT device is always in low power mode.) in accordance with a determination that an outage event is detected. (“the IoT device responsively generates a notification of the IoT device removal, using power supplied by the supercapacitor/battery 2920. The notification may be sent to the IoT service 120” Britt ¶ 266, also ¶ 261. “the secure BT module 2404 may be powered even when the mass storage device 2600 does not have power. …. power loss notification,” Britt ¶ 255. See Figure 26 and ¶¶ 241+)

As to claim 12, Britt in view of Huseth and Budampati discloses the method of claim 10 and further discloses:
wherein the receiving the second message, validating, and forwarding steps are performed by a main processor at the first node operating in a normal mode (“As illustrated in FIG. 2, an exemplary embodiment of an IoT device 101 includes a memory 210 for storing program code and data 201-203 and a low power microcontroller 200 for executing the program code and processing the data.” Britt ¶ 51, low power mode is normal for IOT device) in accordance with a determination that an outage event is not detected. (Britt figure 26, the unlock embodiment not directed to power outage detection).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt, US 2017/0169640 (filed 2015-12), in view of Huseth et al., US 2013/0343202 (filed 2012-06) and Lee et al., US 2019/0104134 (filed 2018-09).
As to claim 19, Britt in view of Huseth discloses the CRM of claim 18 but does not disclose:
for each node in the selected subset: generating a second key based on a trust level associated with the node; and sending the generated second key to the node.

Lee discloses:
for each node in the selected subset: generating a second key based on a trust level associated with the node; and sending the generated second key to the node.
(“the network node generates a key (e.g., K.sub.AMF) for another network node (e.g., AMF) based at least in part on network policy information. … In some cases, the network policy information may include at least one of a security level of the network node,…. The key is used for establishing a secure connection between the UE and the network node.” Lee ¶ 106).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Britt in view of Huseth with Lee by generating keys for encrypted communication based on the security level of the node.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Britt in view of Huseth with Lee in order to protect against network attacks (Lee ¶ 94) and separate key materials for nodes of different security levels, thereby preventing untrusted nodes from accessing more trusted communications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Zwerg et al., US 2017/0185139, discloses performing actions based on power loss detection.
Rhinehart et al., US 2019/0215980, discloses powering down a server based on power loss detection.
Chan et al., US 2010/0238003, discloses power loss detection and commanding client devices based thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492